Citation Nr: 1701633	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  13-11 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel
INTRODUCTION

The Veteran served on active duty from November 1999 to November 2003.

This matter comes before the Board of Veterans' Appeals on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a videoconference hearing before the Undersigned in October 2016.  A transcript of the hearing is of record.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus is etiologically related to his period of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are approximated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim of service connection for tinnitus is based on his contention that his disability resulted from exposure to acoustic trauma during active service.  For the following reasons, the Board finds that service connection for tinnitus is established.

He was a field artillery cannon crew member and in-service noise exposure has been conceded.  Although the May 2010 VA examiner provided an opinion that the tinnitus was not related to service, the examiner also stated that "[t]innitus [was] a subjective complaint.  No objective measures exist to validate its presence or absence."  He also noted a 6k Hz threshold shift when comparing the entrance and separation audiograms.  The examiner concluded that shift was consistent with collapsing ear canals.  The Board finds the Veteran's testimony more persuasive. 

The Veteran is competent to testify as to the date of onset of his tinnitus symptoms, i.e., ringing in the ears.  The Board also finds the Veteran's statements as to the onset of his tinnitus to be competent and credible.  (See October 2016 Hearing Transcript).  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is established.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran testified that his hearing loss has worsened since his last VA examination in May 2010.  (See October 2016 Hearing Transcript, p. 7).  In light of his statement, combined with the amount of time that has passed since his last VA examination, the Board finds that he should be scheduled for current VA examination.  Efforts should also be undertaken to ensure that his complete VA treatment records have also been obtained.


Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any outstanding VA medical records, including VAMC outpatient treatment records that have not been associated with the claims file since October 2013.

2.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA.  Obtain any records for which the Veteran signs a release.

3.  Schedule the Veteran for a VA audiological examination.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies and tests should be conducted.

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should specifically report bilateral auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss had its clinical onset during active service, or is related to any in-service disease, event, or injury, to include the Veteran's reported hazardous military noise exposure.

In providing this opinion, the examiner should comment specifically on the effect, if any, of the Veteran's reported hazardous military noise exposure on the development of his diagnosed hearing loss.  The examiner must also discuss the likelihood that the Veteran's hearing loss is due to in-service hazardous noise exposure on a delayed or latent onset theory of causation.

The examiner must provide a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After review of the newly received evidence, conduct any other necessary development.

5.  Then, readjudicate the Veteran's claim on appeal.  If the claim remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


